            IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MONTANA
                       BUTTE DIVISION

                                          )
MOONRISE PARTNERS, LLC, a                 )
Wyoming Company,                          )   Civil Action No. 2:20-cv-00016-BMM
                                          )
            Plaintiff,                    )
                                          )
      vs.                                 )
                                          )   ORDER VACATING
MAGGIE ANDERSON, SHELLY                   )   SCHEDULING ORDER
THEIMER, JULIE HANNAFORD,                 )   AND ISSUING STAY
JAYSON BREY, TERRY STEWARD,               )
the MADISON ADDITION                      )
ARCHITECTURAL COMMITTEE,                  )
JOHN OR JANE DOES 1-10,                   )
                                          )
             Defendants.

      THIS MATTER comes before the Court upon Plaintiffs’ Stipulated Motion

for a Ninety (90) Day Stay. The Court having held a status conference and

reviewed this matter, finds that the motion should be granted. Accordingly,

      IT IS HEREBY ORDERED that the Stipulated Motion for a Ninety (90)

Day Stay is GRANTED, as follows:
1. All pending dates within the Scheduling Order [ECF 38] are

  vacated.

2. This matter is stayed until September 24, 2021.

3. Counsel for the parties shall file a joint discovery plan no later

  than September 10, 2021.

4. Either party may contact the court for a status conference should

  a need arise.

  DATED this 24th day of June 2021.
